DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 3/9/2021 (“March Resp.”), which is ENTERED. In the March Resp., claims 1, 3, 28-33, and 35-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Effective Filing Date of the Claimed Invention
The effective filing date of a claimed invention is “the earliest of: (1) the actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority or the benefit of an earlier filing date under 35 U.S.C. 119, 120, 121, 365, or 386. See 35 U.S.C. 100(i)(1).” MPEP § 2152.01. However, any claim to an earlier patent application must still satisfy 35 U.S.C. 112(a) (pre-AIA , section 112, first paragraph). MPEP § 706.02.VI.
Consistent with Applicant’s arguments starting on page 10, section III of the March Resp., the claim amendments submitted in the March Resp. and the Examiner’s Amendments below, claims 33 and 35-40 have an effective filing date as of January 9, 2017 corresponding to U.S. Provisional Pat. Appl. No. 62/443,868.

Response to Arguments and Amendments
The previously presented 35 U.S.C. §§ 112(b), 112(d), 102(a)(2), and 103 claim rejections are withdrawn in light of the claim amendments submitted in the March Resp., see e.g., page 10, section III, and the Examiner’s Amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Venglarik (39,409) on 3/31/2021.

The AFCP 2.0 Response filed 3/9/2021 has been entered. Thus, the claims filed with the AFCP 2.0 Response serve as the basis for the amendments below. The application has been amended as follows: 
Claims 1, 3, and 28-32 are canceled.
Claim 36, lines 3-4, should be changed to “receiving a first control message ;”.

Allowable Subject Matter
Claims 33 and 35-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, as of their respective effectively filed dates, teaches or makes obvious, either alone or when combined, all of the limitations in at least independent claims 33 and 36. Claim 33 is directed to a method in a wireless communication system, which is most related to the access and mobility function (AMF) even though not claimed. See e.g., Specification as filed, Fig. 4. Claim 36 is directed to a method of a session management function (SMF).

None of the prior art of record teaches or suggests for at least claim 33 receiving a path switch request message, which includes a list of sessions to be switched, from a target access network (AN) indicating a user equipment (UE) has moved to the AN. In response, a first control message is transmitted to an SMF (see e.g., step 2. Message N11 in Fig. 4). In response to the first control message being sent, one or more second control messages are received from the SMF, the second control messages including one or more respective tunnel information. The tunnel information is aggregated and sent to the AN in a path switch request acknowledgement.
None of the prior art of record teaches or suggests for at least claim 36 determining that a user equipment (UE) is not served by a user plane function (UPF) based on a received control message at a Session Management Function (SMF). The SMF then selecting a target UPF based on predetermined criteria, allocating tunnel information associated with uplink and downlink, and transmitting to the target UPF a session establishment request message with the tunnel information. 
As noted in at least the final Office action mailed 1/11/2021 Dao (U.S. Pat. Appl. Publ’n No. 2018/0199398) and 3GPP TS 23.502, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2; Rel. 15, V0.1.1, Jan. 2017 teach an AMF and SMF carrying out their respective functions as embodied in the methods of claims 33 and 36, respectively. However, since claims 33 and 36 have an effective filing date of Jan. 9, 2017, neither of these references qualifies as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2018/0192337 and 2020/0059989 describes various implementations of handoff messages exchanged in a core network for a target access node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/        	Primary Examiner, Art Unit 2413